Title: From John Adams to Edmund Jenings, 16 September 1782
From: Adams, John
To: Jenings, Edmund




Sept 16. 82


I have the Honour of yours of 12. Your accounts from Paris coincide with mine, and make me happy. Vaughan has no public Character at all, and oswalds is the same with Carletons. The K. of Spain is not mentioned in Fitzherberts.
The Slips are great Curiosities. They were written with the Design of being printed as written by a Briton. The Publisher has told that they are of an American! Which makes the We’s, Us’s &c very Odd. They will think them from a Penitent Refugee. No matter. Why did they alter the Dates? They ought to have more Weight for having been written two Years and an half ago. No matter again. They will serve to keep up the Ball.
The Utmost extent of Fitzherberts and oswalds Powers, is such, that they ought to have been Sent home again, instead of inviting Holland and Spain to Send Ministers to treat with them. Mr. J is very right and if he is not over born, all will do well. I incourage his heart to Stand fast, and he writes me, he’s of my Mind. But it is a dangerous Business that they are about at Paris. I dont like it, at all. Mr Franklin, had on the 12 of this Month been Sick three Weeks with the Stranguery, and severe Pains in his Thigh, as I have seen in a Letter from his Grandson.
We shall soon learn, whether the Enterprise to relieve Gibraltar is really undertaken or not and what is its success. Will the Spaniards be afraid of the Equinox.
The Corps Diplomatique here, all Speak of the Independance of America as decided. Even the Minister from Russia Says it, and the Minister from Portugal Said it to me, not 3 days ago. In such a Case, where the Ministers of every Power in Europe, even those the most attached and obliged to England are so clear, why will Shelburne be obscure? He is a Blockhead. He has no sense. He is fur­nishing to France and Spain, Weapons against himself. When the Conferences are broken off, it will be Said all over Europe that it is because England would not treat with America. I have at Length dined with D. Llano, the Spanish Minister. I meet now the whole Corps Diplomatique, at Court, at the House of France and that of Spain. The Ministers of Prussia and Sardinia and Liège are very sociable, and indeed the one from Portugal has been so several Times.
Do you love Latin? a few Days after my first Audience, I dined with a large Company of Patriots of the first Magnitude. The Custom here is to drink Toasts in a Boccale, as they call it. The Masters of the Feast, produced a most beautifull Glass, which had imprinted round the Brim of it, Aurea Libertas. He poured into it a full Bumper, and Addressing himself first to the Glass and then to me, pronounced these Words, with a profound Bow.

Aurea Libertas gaude: pars altera mundi
vindice te renuit, Subdere colla jugo.
Hoec tibi, Legatum, quem consors Belga recepit
Pectore Sincero pocula plena fero.
Utraque Gens nectet mox Suspicienda Tyrannis
Quae Libertati vincula Sacra precor.

